*577CONCURRING SPECIALLY
Ford, Judge:
I wish to express my disagreement witb th.e following holding by my associate:
* * * As we analyze the sales enumerated in the stated exhibits, it is observed that sales of 12 cans were made to all three classes of purchasers, at prices which depended exclusively upon the category of the buyer. Therefore, no one price may be selected as the price at which the merchandise was freely offered for sale to all purchasers in the usual wholesale quantities and in the ordinary course of trade, and no foreign value can be found.
When merchandise is sold to different classes of purchasers at different prices, and the prices at which the merchandise thus sold depend exclusively upon the category of the purchaser, such sales cannot be accepted as evidence of the price at which the merchandise is freely offered to all purchasers in the usual wholesale quantities and in the ordinary course of trade. This is so because such sales do not represent free offers for sale to all purchasers, and not because such sales are made at different prices. The fact that merchandise is freely offered for sale and sold at various prices at or about the dates of exportation does not prevent this court from finding a value for such merchandise. United States v. Mexican Products Co., 28 C. C. P. A. (Customs) 80, C. A. D. 129.
Since the above holding of my associate is not necessary to a decision in this case, with the above reservation, I concur in the decision and judgment of my associate.